PER CURIAM.
This was an action on a benefit certificate to recover the amount payable in the event of the death of the insured resulting from bodily injury through external, violent, and accidental means. The averments of the declaration to the effect that the death of the insured was caused by such means were put in issue. The evidence without dispute showed that the insured’s death resulted, not from accidental means, hut from his voluntary act in getting off a moving railroad train to a place underneath a bridge over a creek, the car he was in being, at the time he so left it, on that bridge. The court did not err in instructing the jury to find for the defendant.
Affirmed.